Citation Nr: 1216049	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-38 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite.

2.  Entitlement to service connection for a circulatory disorder of the bilateral calves, claimed as due to frostbite and cold exposure in service.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for residuals of frostbite, as well as a circulatory disorder of the bilateral calves on the grounds that new and material evidence had not been received.

The Board reopened the Veteran's circulatory disorder claim in a December 2010 decision and remanded both issues for further development.  That development has been completed, and the case returns to the Board for further review.
 

FINDINGS OF FACT

1.  The Veteran does not have residuals of frostbite etiologically related to service.

2.  The Veteran's diagnosed circulatory disorders of the bilateral calves are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite were not incurred in or aggravated by active military service nor may they be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Circulatory disorders of the bilateral calves were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's VA treatment records, private treatment records, VA authorized examination report, and lay statements have been associated with the claims file.  The Veteran's service treatment records and personnel records are not available for review.  See May 2010 Formal Finding on the Unavailability of Service Treatment Records.

The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board specifically notes that the Veteran was afforded a VA examination with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the nature and etiology of the Veteran's claimed conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

C.  Evidence

As noted above, service treatment records are not available for review.  However, although in an August 2008 claim, the Veteran reported that he was exposed to cold and had frostbite while in Korea, he clarified in an October 1998 request for information (NA Form 13055) needed to reconstruct medical data, that he was assigned to the 24th Requisition & Shipping Service Squadron outside of Tokyo, Japan in Tachikawa, Japan during the Korean Conflict.  He has reported that the cold injury occurred during the winter of 1952-1953.  He did not remember the name or location of any hospital, dispensary, or medical facility where he was treated.  The Veteran's form DD 214 shows that he had one year and two months foreign service between April 1952 to February 1954, and his primary specialty was a stock clerk. 

VA treatment records dated December 1997 show the Veteran reported a history of frostbite in Korea during service.  He complained of leg cramps in his calves when walking over hills.  He had no numbness in his feet.  He was treated for intermittent claudication.  

VA treatment records dated July 1999 included diagnoses of intermittent claudication and peripheral neuropathies secondary to diabetes  mellitus.  Additional records dated August 1999 reflect a diagnosis of bilateral aortoiliac occlusive disease.

The Veteran's brother submitted a statement in support of the Veteran's claim in May 2001.  He stated that the Veteran was stationed near Tokyo during the Korean War.  He wrote home and stated how tired and thirsty he was, and how cold his feet were.  In his own August 2001 statement, the Veteran reported that he had been continuously treated for circulatory problems in his legs since 1995.  He could not remember names of doctors or facilities that treated him during service.

Additional VA records dated February 2001 show the Veteran was seen for diabetic neuropathy and intermittent claudication.  On examination, there was no evidence of any cold sensation in the feet.  He was diagnosed with peripheral vascular disease with improving intermittent claudication.  

Private records dated July 2008 reflect a history of a cerebellar infarction in 1988.  There was residual gait disturbance and ataxia.  The Veteran had signs and symptoms of distal sensory neuropathy which the treating physician indicated may have been secondary to diabetes.  He also sought to rule out other sources of myelopathy, such as cervical cord involvement or other systemic conditions such as a B12 deficiency.

The Veteran submitted an August 2008 letter from one of his treating VA physicians.  She stated that the Veteran had a current diagnosis of diabetes mellitus and peripheral vascular disease with current symptoms of pain and paresthesias of the lower extremities.  He reported that he was exposed to cold weather conditions and sustained cold injuries during and after the Korean War.  The physician stated that the Veteran's complaints may be sequelae of cold injuries, his symptoms could also be complications of diabetes and peripheral vascular disease.  She was unable to delineate the cause, but stated that his symptoms were maybe at least more likely than not that to be sequelae of cold injuries sustained in the Korean War.

The Veteran's wife submitted a statement in May 2009.  She stated she first met the Veteran in 1974, and they were married in 1984.  She acknowledged that she was not a doctor, and noted that the Veteran had aged, but stated that the long-term effects of frostbite, including neuropathy and vascular problems, caused complications for an aging veteran.  She stated that he did not have the same stamina he once did, and the lack of feeling on the bottom of his feet had become more pronounced.

The Veteran was afforded a VA examination in March 2011.  The claims file was reviewed by the examiner, who noted a history of diabetes mellitus and peripheral vascular disease, as well as a 60 pack-year history of smoking.  The Veteran reported sustaining frostbite to his feet and toes while working in a Quonset hut during cold, wet conditions.  He denied receiving any medical treatment at the time and reported that he did not miss any duty.  He reported tingling and numbness in his bilateral feet that worsened during cold weather.  Examination revealed diminished sensation in the bilateral toes and feet, going up to the knees.  Dorsalis pedis and posterior tibial pulses were diminished.  The examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus, as well as peripheral vascular disease secondary to tobacco abuse and diffuse atherosclerosis.  She concluded that these conditions were less likely than not to be related to service.  There was no information in the claims file to support a frostbite injury, cold exposure, or service in Korea.  When questioned about the exposure, the Veteran only stated that he was transferred to Manila because of the cold and that he worked in a Quonset hut.  He was unable to describe the cold injury in any way, such as time or event.  His records include an extensive evaluation by a neurosurgeon but with no reference to a cold injury.  The nexus opinion of the VA physician who authored the August 2008 letter had no rationale to support it.  The Veteran's distal sensory neuropathy is likely due to diabetes that had been present for over 20  years.  His vascular disease was likely related to diabetes in combination with smoking 2 packs per day for 30 years, as well as diffuse atherosclerosis.  He also sustained an occlusive stroke and has diagnosed carotid artery disease.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for residuals of frostbite and a circulatory disorder of the bilateral calves is not warranted.  The record reflects diagnoses of peripheral neuropathy and peripheral vascular disease.  However, the overall weight of the evidence is against a finding that these conditions are related to service.

The Board notes that there are medical opinions addressing the etiology of the Veteran's disabilities.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the Veteran's treating physician opined in August 2008 that it was maybe at least more likely than not that the Veteran's conditions were sequelae of cold injuries sustained in the Korean War.  However, no rationale was provided for this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Moreover, the physician stated that she could not delineate the cause, and it was "maybe" more likely than not that the Veteran's conditions were related to service.  Service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

In contrast, the VA examiner in this case concluded that the Veteran's diagnosed conditions were less likely than not to be related to service.  This conclusion was based on a review of the claims file, a history provided by the examiner, and a physical examination.  The examiner provided an adequate rationale for her conclusions.  Therefore, the Board affords this opinion significant probative value.

The Board has considered the Veteran's own statements, as well as those of the other lay witnesses, made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his family members are competent to render diagnoses of in-service or post-service frostbite residuals.  While the Veteran and his family are certainly competent to report observable symptoms, neither has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran and others have asserted that his neuropathy and vascular disease are the result of cold exposure in service, they have not demonstrated the medical knowledge required to establish an etiological nexus between the claimed disorder and the Veteran's military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

The preponderance of the evidence is against finding that the Veteran has a circulatory disorder of the bilateral calves, or other residuals of frostbite, that are etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of frostbite is denied.

Service connection for a circulatory disorder of the bilateral calves is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


